DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Non-Final Office Action is in reply to the application filed on 15 May 2020.
Claims 1-21 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims are analyzed to determine whether the claims fall within the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. 


Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Claims 1, 8 and 15 recite in part accessing an electronic document; parsing the electronic document to identify an assertion about a person, identifying an organization that maintains records capable of substantiating the assertion; sending a request to the organization to search for information about the person that substantiates the assertion; in response to receiving a reply that substantiates the assertion, generating a verification badge in the context of the organization; transforming the electronic document to display the verification badge in association with the assertion; and displaying the verified document, including the verification badge in association with the assertion.
The claims recite as a whole a method of organizing human activity because the claims recite a process of requesting from an organization information about a person that substantiates an assertion made by the person, receiving a reply from the organization that substantiates the assertion, generating and displaying a computer system, a document verifier in the computer system, a computer readable storage media, and program code stored on the computer readable storage media for carrying out the process does not take the claims out of the methods of organizing human interactions grouping. Thus, the claims recites an abstract idea.
Similar to claims 1, 8 and 15, dependent claims 2-7, 9-14 and 16-21 recite a method of organizing human activity. Dependent claims further narrow the abstract idea by embellishing on the type of electronic data, the type of organization, the type of information about the person, the type of verification badge generated and additional information associated with the verification badge. 

Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. In particular, the claims recites additional elements including a computer system, a document verifier in the computer system, a computer readable storage media, and program code stored on the computer readable storage media. The computer components are recited at a high level of generality (i.e. as generic a computer system, a document verifier in the computer system, a computer readable storage media, and program code stored on the computer readable storage media performing generic computer functions of receiving, transmitting, processing, generating and displaying) such that it amount no more than mere instructions to apply the exception using generic computer components. Additionally, the “electronic” limitations generally links the use of the abstract idea to a particular technological environment. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Dependent claims 2-7, 9-14 and 16-21 recite similar additional elements as identified in claims 1, 8 and 15. The computer components as recited amount no more than mere instructions to apply the exception using generic computer components. Therefore, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
Claims 1-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Considered as an ordered combination, the additional elements of the claims do not add anything further than when they are considered separately. Thus, under Step 2B of the 2019 PEG framework, the claims are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself. 

Claims 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 15-21 are drawn to a computer program product for providing visual verification of electronic data, the computer program product comprising: a computer readable storage media; program code, stored on the computer readable storage media. The specification recites at [0109]: 
Alternatively, program code 918 can be transferred to data processing system 900 using a computer-readable signal media. The computer-readable signal media can be, for example, a propagated data signal containing program code 918. For example, the computer-readable signal media can be at least one of an electromagnetic signal, an optical signal, or any other suitable type of signal. 

Consistent with the specification, the claimed computer readable storage media can be interpreted as transitory media (this is considered to be equivalent to a signal), as per. A “signal” embodying functional descriptive material is neither a process or a product (i.e. a tangible “thing”) and therefore does not fall within one of the four statutory classes of §101. Rather, “signal” is a form of energy, in the absence of any physical structure or tangible material.
Because the full scope of the claim as properly read in light of the disclosure encompasses non-statutory subject matter, the claims as a whole is non-statutory.
Examiner suggests amending the claim from “computer readable storage media” to non-transitory computer readable storage media

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shahulhameed (US 2017/0024700 A1).
Claims 1, 8 and 15:  Shahulhameed discloses a data verification system comprising: a computer system; and a document verifier in the computer system, computer program product for providing visual verification of electronic data, the computer program product comprising: a computer readable storage media; program code, stored on the computer readable storage media and a method for providing visual verification of electronic data, the method comprising (see [0013]: a method for displaying proof of employment data. [0030] Employment verification system 102. [0106-108]: Data processing system 900 may be used to implement one or more data processing systems in employment verification system 102 in FIG. 1. [0113]: computer readable program code executed by a processor):
accessing an electronic document (see [0093]: Process 700 begins when a user edits a user account to add in employment status (step 710). The employment status can be employment status with an employer, such as employer 106 of FIG. 1. User can have the employment status through interaction with a graphical user interface, such as user verification interface 116 of FIG. 1. [0094]: Process 700 determines whether an associated employer is identified within an associated employment services system); 
parsing the electronic document to identify an assertion about a person (see [0030]: Employment verification system 102 is used to perform operations with respect to user 104. The operations can be, for example but not limited to, at least one of providing verification of employment of user 104 by employers, such as employer 106, so that third parties, such as third party 108, can reasonably rely on assertions of employment made by user 104. As depicted, user 104 is a person who makes an assertion of current employment by, current association with, previous employment by, or previous association with an entity, such as employer 106. See [0093-0094]: Process 700 determines whether an associated employer is identified within an associated employment services system);
identifying an organization that maintains records capable of substantiating the assertion (see Fig. 7, item 730, [0094-0095] Process 700 determines whether an associated employer is identified within an associated employment services system (step 720). The employment services system can be, for example, employment services system 138 of FIG. 1. Responsive to the associated employer being identified with an associated employment services system (“yes” at step 720) process 700 identifies employment service data for employment of the user by the associated employer user from the associated employment service system (step 730). The employment service data can be employment service data 136 of FIG. 1); 
sending a request to the organization to search for information about the person that substantiates the assertion (see [0056]: Employment verification system 102 may also receive user input through graphical user interface 118 requesting verification of employment of user 104 by employers, such as employer 106, so that third parties, such as third party 108, can reasonably rely on assertions of employment made by user 104. [0095]:  When a user is identified from within the payroll data for an identified employer, employment verification system, such as employment verification system 102 is reasonably assured that the user has or has had an employment relationship with the associated employer); 
in response to receiving a reply that substantiates the assertion, generating a verification badge in the context of the organization (see [0098] Process 700 stores the retrieved employment data as verified employment data (step 750). Process 700 generates employment badge from the verified employment data (step 760), with the process terminating thereafter. The employment badge can be in the form in employment badge 150 of FIG. 1); 
transforming the electronic document to display the verification badge in association with the assertion (see Fig. 5); and 
displaying the verified document, including the verification badge in association with the assertion (see Fig. 5, [0086] As depicted, social media interface 500 includes badge image 512).
  
Claims 2, 9, and 16: Shahulhameed discloses wherein the electronic document is social media profile of the person, the method further comprising: receiving login information for a first user to access a social media platform, wherein the login information creates an access context in which the first user accesses the electronic document; and accessing the social media profile according to the access context (see [0034]: User 104 accesses user account 112 by entering login information 114 into user verification interface 116 of graphical user interface 118. As shown, login information 114 can include username 120 and password 122).  

Claims 3, 10, and 17: Shahulhameed discloses wherein the social media profile comprises a resume for the person, and wherein the assertion is selected from one of a prior job, a prior position, a current position, a current job, a current company, a prior company, a college attended, and a degree obtained (see [0030]: As depicted, user 104 is a person who makes an assertion of current employment by, current association with, previous employment by, or previous association with an entity, such as employer. Fig. 5, background summary).  

Claims 4, 11, and 18: Shahulhameed discloses, wherein the organization is a payroll services organization, and the information about the person is payroll data of employment services data selected from the group consisting of a salary paid to an employee by an employer, a wage paid to the employee by the employer, a bonus paid to the employee by the employer, and a tax deductions to the employer based on the employment of the employee (see [0042]: Employment service data 136 can include, for example, payroll data 142. Payroll data 142 is employment services data 136 that relates to financial records of, for example but not limited to, salaries paid to employees of employer 106, wages paid to employees of employer 106, bonuses paid to employees of employer 106, and tax deductions to employer 106 based on the employment of employees of employer 106. ).  

Claims 5, 12, and 19: Shahulhameed discloses sending the request to the organization within the access context, wherein the organization searches the database in response to determining that the first user is permitted to access the database (see [0100]: Process 800 begins by receiving a request from a social media system to access verified employment data (step 810). The request can include an encrypted string of login information, such as login information 114 of FIG. 1, identifying a specific user account, such as user account 112 of FIG. 1, or a specific verified employment data, such as verified employment data 128 of FIG. 1. In an illustrative embodiment, the request includes an encrypted string of group of variables 164. In an illustrative embodiment, the social media system utilizes a badge link, such as badge link 166 to request access to the verified employment data. [0101]: Process 800 accesses user account based on information in the request (step 820). Process 800 then retrieves associated verified employment data (step 830) and generates an employment badge).

Claims 6, 13 and 20: Shahulhameed discloses wherein generating the verification badge in the context of the organization comprises: identifying a graphic image that is associated with the organization; and generating a verification badge that includes the graphic image (see [0040]: Verified employment data 128 can include employer image 134. Employer image 134 is one or more graphic images that are associated with, or can uniquely identify employer 106. See Fig. 5, item 512. [0045]:  Badge generator 152 generates employment badge 150 when a request is received from social media system 154 for the display of verified employment data 128 in user profile 156. Employment badge 150 is a graphical attestation by employment verification system 102 of the veracity of verified employment data 128 as displayed in user profile 156 of social media system 154. Employment that 150 can include, for example but not limited to, at least one of identifier 158, images 160, and timestamp 162).  

Claims 7, 14 and 21: Shahulhameed discloses wherein generating the verification badge in the context of the organization comprises: generating a time stamp in response to receiving a reply that substantiates the assertion; and generating a verification badge that includes the time stamp (see [0045], [[0051] In an illustrative embodiment, badge generator 152 dynamically generates employment badge 150 when employment verification system 102 receives a request from social media system 154. Employment badge 150 can therefore include timestamp 162.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kremen et al (US 8533110 B2) discloses employer verification report
Elman et al (US 8504559 B1) discloses for example, in a situation where a particular applicant's profile shows that an employment position has been endorsed or verified by a former employer, when verification is first attached to the employment position in the applicant's profile, a time and date stamp may be included with the verification (col. 13 lines 48-54).
Malin et al (US 20140353369 A1) discloses digital badge management and certification platform.  A digital badge may refer to any digital certificate (measure of proficiency related to knowledge and skill building), or recognition of accomplishment including professional development training, continuing education experiences, professional certifications, endorsements, and academic degrees. A digital badge can be an image embedded with metadata associated with the issuing organization, accomplishments required to earn the digital badge, and identification assigned to the earner. The digital badge software management platform delivers the technical tools required for verified organizations to issue digital badges and allows individual earners to accept and store their digital badges in the form of a digital portfolio (e.g. a grouping of badges belonging to individual earner) to access, share and display them on resumes, online job applications, social media outlets (e.g. Facebook.RTM. or LinkedIn.RTM.), personal websites, and any other digital formats they wish

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629